      Case 1:18-cr-10299-ADB Document 69 Filed 10/09/19 Page 1 of 10



                     UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS


                                          Criminal No. 18-CR-10299-ADB
UNITED STATES OF AMERICA
                                          Violations:
           V.

                                          Count One:
GARY JAMAL WEBSTER, a/k/a "Jamal,         Conspiracy to Distribute and Possess with
                                          Intent to Distribute Cocaine and 40 Grams or
                 Defendant                More of Fentanyl
                                          (21 U.S.C. § 846)

                                          Counts Two. Three. Four and Five:
                                          Distribution and Possession with Intent to
                                          Distribute Cocaine
                                          (21 U.S.C. § 841(a)(1); and 18 U.S.C. § 2)

                                          Count Six:
                                          Distribution and Possession with Intent to
                                          Distribute 40 Grams or More of Fentanyl
                                          (21 U.S.C. § 841(a)(1); and 18 U.S.C. § 2)

                                          Forfeiture Allegation:
                                          (21 U.S.C. § 853)



                        SUPERSEDING INDICTMENT
Case 1:18-cr-10299-ADB Document 69 Filed 10/09/19 Page 2 of 10
Case 1:18-cr-10299-ADB Document 69 Filed 10/09/19 Page 3 of 10
Case 1:18-cr-10299-ADB Document 69 Filed 10/09/19 Page 4 of 10
Case 1:18-cr-10299-ADB Document 69 Filed 10/09/19 Page 5 of 10
Case 1:18-cr-10299-ADB Document 69 Filed 10/09/19 Page 6 of 10
Case 1:18-cr-10299-ADB Document 69 Filed 10/09/19 Page 7 of 10
Case 1:18-cr-10299-ADB Document 69 Filed 10/09/19 Page 8 of 10
Case 1:18-cr-10299-ADB Document 69 Filed 10/09/19 Page 9 of 10
Case 1:18-cr-10299-ADB Document 69 Filed 10/09/19 Page 10 of 10
